Court of Appeals
                                   Sixth Appellate District of Texas

                                           JUDGMENT
 Kilgore Independent School District, et al.,             Appeal from the County Court at Law No. 2 of Gregg
 Appellants                                               County, Texas (Tr. Ct. No. 2016-1850-CCL2).
                                                          Opinion delivered by Justice Burgess, Chief Justice
 No. 06-18-00016-CV           v.                          Morriss and Justice Moseley* participating.
                                                          *Justice, Retired, Sitting by Assignment.
 Darlene Axberg, John Claude Axberg,
 Sheila Anderson, and the State of Texas,
 Appellees

          As stated in the Court’s opinion of this date, we find there was partial error in the judgment of the
court below. Therefore, we affirm the trial court’s final judgment for the State insofar as it declared (1) that
Section 11.13(n-1) of the Texas Tax Code [SB-1’s repeal prohibition] (a) is constitutional, and (b) prohibits
school districts from repealing or reducing the amount of a local option homestead exemption that was
adopted for the 2014 tax year at any time between January 1, 2015, and December 31, 2019, and (2) that
the repeal and any reduction by the Kilgore Independent School District of the local option homestead
exemption that it adopted for the 2014 tax year violates Section 11.13(n-1) of the Texas Tax Code [SB-1’s
repeal prohibition] and, therefore, has no effect and is void as a matter of law.
          In all other respects, we reverse the trial court’s judgment. We remand this case to the trial court
for further proceedings consistent with this opinion.
          We further order that the Kilgore Independent School District pay twenty-five (25) percent and that
Darlene Axberg, John Claude Axberg, and Sheila Anderson pay seventy-five (75) percent of all costs of
appeal.


                                                         RENDERED FEBRUARY 11, 2019
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk